Foed, Judge:
The above case has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court:
1. That the items of merchandis marked “A” and initialed _PWM by Commodity Specialist Paul W. Madden, Commodity Specialist’s Name, on the invoices covered by the protest herein, assessed with duty at the rate of 25 cents per pound and 30 per centum ad valorem under Paragraph 1312 and T.D. 54108, consist of open-weave baskets of polyvinyl and galvanized wire covered with plastic material containing no filler material and in chief value of the plastic material;
2. That the use to which the items marked “A” are dedicated is similar to the use to which the baskets in chief value of straw, not specially provided for, described in Paragraph 411, Tariff Act of 1930, are dedicated;
3. That plaintiff herein limits its claims to 21% under Paragraph 411 and T.D. 54108;
4. That the parties hereto submit the instant cases on the basis of this stipulation of fact.
Accepting the foregoing stipulation of fact, we find and hold that the items of merchandise marked “A” 'and initialed on the invoice by the designated commodity specialist are properly dutiable as baskets in chief value of straw, not specially provided for, at the rate of 21 per centum under the provisions of paragraph 411, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, by virtue of similitude clause contained in paragraph 1559, Tariff Act of 1930, as amended.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.